Appeal from an order of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered May 3, 2007 in a personal injury action. The order granted the motion of defendant for summary judgment and dismissed the complaint.
Now, upon the stipulation discontinuing appeal signed by the attorneys for the parties on April 28, 2008 and filed in the Erie County Clerk’s Office on April 30, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Smith, Fahey, Green and Pine, JJ.